Case 2:18-cv-00097-Z-BR Document 38 Filed 12/30/19. Page 1o0f 1 Pagelb.1228

 

‘US. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED
IN THE UNITED STATES DISTRICT COUR
FOR THE NORTHERN DISTRICT OF TEXAY pee 3 9 2019

 

 

 

 

AMARILLO DIVISION
GENARO DIAZ, Individually and On § CLERK,U.$, DISTRICT COURT
Behalf of All Others Similarly Situated, § By eputy
5 :
Plaintiff, §
§
V. § 2:18-CV-097-Z
§
PANHANDLE MAINTENANCE, LLC, §
§
Defendant. §
ORDER

Before the Court is the parties’ Joint Motion for Approval of Settlement & Stipulation of
Dismissal with Prejudice (ECF No. 36), filed December 9, 2019. Generally, Fair Labor Standards
Act (“FLSA”) claims can be compromised only after a court reviews and approves the settlement.
Martin v. Spring Break ‘83 Prods., LLC, 688 F.3d 247, 254-56 (5th Cir. 2012). District courts in
this circuit approve FLSA class settlements only after determining whether the proposed
settlement (1) resolves a bona dispute, and (2) is fair and reasonable. See, e.g., Lee v. Metrocare
Servs., No. 3:13-cv-2349-O, 2015 WL 13729679 (N.D. Tex. July 1, 2015) (O’Connor, J.);
Cunningham y. Kitchen Collection, LLC, 4:17-CV-770, 2019 WL 2865080 (E.D. Tex. July 3,
2019) (Mazzant, J.). Therefore, the parties are INSTRUCTED to submit to the Court, under seal
if necessary, the settlement agreement terms of any (1) award, (2) attorney’s fees, (3) service
awards, and (4) other terms binding the parties, on or before January 14, 2020.

SO ORDERED.

December 30, 2019

 

va Le (kes cr
ED STAT ifs DISTRICT JUDGE

 
